Citation Nr: 1015222	
Decision Date: 04/27/10    Archive Date: 05/06/10

DOCKET NO.  06-18 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for posttraumatic stress 
disorder (PTSD), and if so, whether the reopened claim should 
be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel



INTRODUCTION

The Veteran had active service from September 1968 to 
September 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.

As discussed below, the issue of entitlement to service 
connection for PTSD, on the merits, is herein REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


FINDINGS OF FACT

1.  In a September 2003 decision, the Board denied service 
connection for PTSD.  The Veteran did not appeal that rating 
decision, and it became final.

2.  The evidence added to the record since the September 2003 
Board decision bears directly and substantially upon the 
issue of service connection PTSD.  In addition, it raises a 
reasonable possibility of substantiating the claim, and is, 
by itself or in conjunction with evidence previously 
assembled, so significant that it must be considered in order 
to fairly decide the merits of this issue, warranting 
reopening of the previously denied claim


CONCLUSION OF LAW

Evidence submitted since the September 2003 decision, wherein 
the Board denied service connection for PTSD, is new and 
material; thus, the claim may be reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.156(a), 20.1103 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, 
to be determined on a case-by-case basis.  Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant 
has not demonstrated any prejudicial or harmful error in VCAA 
notice.

In March 2004 VA sent the Veteran a letter informing him of 
the types of evidence needed to substantiate his claim and 
its duty to assist him in substantiating his claim under the 
VCAA.  The letter informed the Veteran that VA would assist 
him in obtaining evidence necessary to support his claim, 
such as medical records, employment records, or records from 
other Federal agencies.  He was advised that it is his 
responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1).  Although no longer required, the appellant was 
also asked to submit evidence and/or information in his 
possession to the RO.

The Board finds that the content of the letter provided to 
the Veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  In addition, the June 2004 rating 
decision, March 2006 SOC, and April 2009 SSOC explained the 
basis for the RO's action, and the SOC and SSOC provided him 
with additional periods to submit more evidence.  It appears 
that all obtainable evidence identified by the Veteran 
relative to his claim has been obtained and associated with 
the claims file, and that neither he nor his representative 
has identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that the Veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.

In addition to the foregoing harmless-error analysis, we note 
that the decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006) requires more extensive notice in claims 
for compensation, e.g., as to potential downstream issues 
such as disability rating and effective date.  This 
requirement was fulfilled in a March 2006 letter which VA 
sent to the Veteran.

The Board also notes that in Kent v. Nicholson, 20 Vet. App. 
1 (2006), the Court held that VA must notify a claimant of 
the evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish his entitlement to 
the underlying claim for the benefit sought by the claimant.  
Such notice was provided in the March 2004 letter to the 
Veteran.

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Relevant Law, Factual Background, and Analysis 

Under 38 U.S.C.A. § 5108, the Secretary must reopen a finally 
disallowed claim when new and material evidence is presented 
or secured with respect to that claim.  Kightly v. Brown, 6 
Vet. App. 200 (1994).  New and material evidence is defined 
as evidence not previously submitted to agency decision 
makers which, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim, which is neither 
cumulative nor redundant, and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  Only evidence presented since the last final 
denial on any basis (either upon the merits of the case, or 
upon a previous adjudication that no new and material 
evidence had been presented) will be evaluated, in the 
context of the entire record.  Evans v. Brown, 9 Vet. App. 
273 (1996).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
U.S. Court of Appeals for the Federal Circuit noted that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant a claim.  In determining whether evidence is new and 
material, the credibility of the evidence is generally 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5108.  
Then, if new and material evidence has been submitted, the 
Board may proceed to evaluate the merits of the claim, but 
only after ensuring that VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

Before the Board may reopen a previously denied claim, it 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen the prior final decision.  The 
Board does not have jurisdiction to consider a claim which 
has been previously adjudicated unless new and material 
evidence is present, and before the Board may reopen such a 
claim, it must so find.  Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. App. 1 
(1995); see Butler v. Brown, 9 Vet. App. 167, 171 (1996); 38 
U.S.C.A. §§ 5108, 7104(b).  If the Board finds that new and 
material evidence has not been submitted, it is unlawful for 
the Board to reopen the claim.  See McGinnis v. Brown, 4 Vet. 
App. 239, 244 (1993).  

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be granted for disease that is 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  When the disease 
identity is established, there is no requirement of 
evidentiary showing of continuity.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id.

The Court of Appeals for Veterans Claims has held that, in 
order to prevail on the issue of service connection, there 
must (1) be medical evidence of a current disability; (2) 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see 
also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. 
§ 3.303.

Alternatively, service connection based on continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances 
lay evidence of a nexus between the present disability and 
the symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-
96; see Hickson, supra, at 253 (lay evidence of in-service 
incurrence is sufficient in some circumstances for purposes 
of establishing service connection); 38 C.F.R. § 3.303(b).

As provided by 38 U.S.C.A. § 1154(a), VA is required to give 
"due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Citing Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007), the Federal Circuit has stated that competent 
medical evidence is not required when the determinative issue 
in a claim for benefits involves either medical etiology or a 
medical diagnosis.  Instead, under section 1154(a), lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when a lay person is competent to 
identify the medical condition, the lay person is reporting a 
contemporaneous medical diagnosis, or lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  See Davidson v. Shinseki, 581 F.3d 
1313 (Fed. Cir. 2009)

In order for service connection to be awarded for PTSD, three 
elements must be present:  (1) a current medical diagnosis of 
PTSD in accordance with 38 C.F.R. § 4.125(a); (2) medical 
evidence of a causal nexus between current symptomatology and 
a claimed in-service stressor; and (3) credible supporting 
evidence that the claimed in-service stressor actually 
occurred.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 
128 (1997).  With respect to the second element, if the 
evidence shows that the Veteran did not serve in combat with 
enemy forces during service, or if there is a determination 
that the Veteran engaged in combat but the claimed stressor 
is not related to such combat, there must be independent 
evidence to corroborate the Veteran's statement as to the 
occurrence of the claimed stressor.  Doran v. Brown, 6 Vet. 
App. 283, 289 (1994).  The Veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996).

The above cited regulation, 38 C.F.R. § 4.125(a), refers to 
the American Psychiatric Association Diagnostic and 
Statistical Manual for Mental Disorders, 4th ed. 1994, (DSM-
IV), as the source for criteria for the diagnosis of claimed 
psychiatric disorders.  DSM-IV provides that a valid 
diagnosis of PTSD requires that a person has been exposed to 
a traumatic event in which both of the following were 
present:  (1) the person experienced, witnessed, or was 
confronted with an event or events that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of himself or others, and (2) the person's 
response involved intense fear, helplessness, or horror.

The Court recently held that claims for service connection 
for PTSD encompass claims for service connection for all 
psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 
1 (2009) (scope of mental health disability claim includes 
any mental disability that may reasonably be encompassed by 
the claimant's description of the claim, reported symptoms, 
and other information of record).

With the above criteria in mind, the procedural history and 
relevant evidence will be summarized.  A September 2003 Board 
decision denied service connection for PTSD.  The Veteran did 
not appeal that rating action, and it therefore became final.  
In December 2003 the Veteran filed a request to reopen his 
claim.

Summarizing the evidence of record at the time of the 
September 2003 Board decision, the Veteran's service 
treatment records disclose no complaints, treatments, 
findings or diagnosis of a nervous condition during his 
period of active service.  A report of medical history 
completed by the Veteran at the time of service separation 
denied any past or current depression, excessive worry, 
frequent or terrifying nightmares, or nervous trouble of any 
sort.  The Veteran's service separation examination shows 
that his psychiatric evaluation was normal.

The Veteran's DD Form 214 shows that he served on active duty 
from September 1968 to September 1970, including service in 
the Republic of Vietnam from February 1969 to February 1970.  
His military occupational specialty was Cook (94B), and he 
received the National Defense Medal, the Vietnam Service 
Medal, and the Vietnam Campaign Medal.  His service 
administrative records show that after basic training he 
attended advanced individual training as a cook; was assigned 
to the Headquarters and Headquarters Company, 2nd Battalion, 
12th Infantry, 25th Infantry Division, as a cook; that he 
departed Vietnam on February 20, 1970; and that he served as 
a cook at Fort Sam Houston until service separation in 
September 1970.  The records do not reflect that the Veteran 
was assigned as an infantryman or participated in combat at 
any time during his Vietnam service.  He was not awarded the 
Combat Infantryman Badge, and he received no combat awards or 
decorations.  In addition, there is no indication that he 
sustained any wounds in service.

As noted above, 38 C.F.R. § 3.304(f), permits VA to accept a 
veteran's assertions regarding undocumented stressors if they 
derive from his having "engaged in combat with the enemy."  
That language tracks the applicable statute, at 38 U.S.C.A. § 
1154(b).  The Federal Circuit Court has confirmed that 
section 1154(b) requires more than that a claimant have 
served in "a combat zone" and does require personal 
participation in combat with the enemy, meaning he 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  Moran v. Peake, 525 F.3d 1157, 1159 (Fed. 
Cir. 2008).

VA treatment records show that in 1973 and 1974, the Veteran 
was hospitalized for drug addiction.  In June 1977, he was 
diagnosed with anxiety neurosis, and in June 1980, 
personality disorder was diagnosed.

A January 1993 VA hospital treatment summary from the VA 
Medical Center, New Orleans, disclosed that the Veteran was 
admitted for a drug overdose, claiming that he took between 
25 and 30 tablets of Librium, 25 mg because of his inability 
to get a job.  After leaving against medical advice, he 
returned and was placed on the psychiatric ward with paranoid 
delusions and a flat and depressed affect.  He was not 
psychotic, and was considered to have a very inadequate 
personality, being very demanding and critical of the 
services provided by the hospital.  The diagnoses at hospital 
discharge were drug overdose; multiple drug user by history; 
personality disorder manifested by immaturity, poor impulse 
control, persecutory feelings, and use of drugs.

In the PTSD Questionnaire completed by the Veteran in October 
1996, he stated that it had been quite a few years since he 
was in the field with his comrades, that he had seen many 
lose their lives, and that he could not remember their names 
or squadron.  No additional information was provided.

VA outpatient treatment records from January through November 
1996 show that the Veteran was treated in the methadone 
clinic.  There were no findings or diagnoses of PTSD.  VA 
hospital summaries dated in February and April 1998 show he 
was hospitalized after drug overdoses which he attributed to 
depression and unemployment, and included diagnoses of 
recurrent depression with psychosis and PTSD, major 
depression, recurrent, with psychotic features, and PTSD.

At a VA general medical examination, conducted in May 1998, 
the Veteran was diagnosed with depression.  At a VA 
psychiatric examination in June 1998, it was noted that the 
claims folder contained no information pertaining to his 
experiences in Vietnam, and that the historical information 
contained in the report was based upon the Veteran's self-
report of those experiences and his symptoms.  It was noted 
that while his military occupational specialty (MOS) was 
"cook," he alleged that he did little cooking, but was sent 
into the field with the infantry, where he experienced a 
series of stressful events, including being shelled by 
artillery at night and seeing people killed in September or 
October 1969; that while assisting medics in September or 
October 1969, a shell struck the tent, killing several 
medics; that he participated in body counts and saw dead 
bodies; that he began to experience depression while in 
Vietnam; and that he currently experiences a range of PTSD 
symptoms.  The examiner diagnosed PTSD, as well as depressive 
disorder, recurrent, severe, with psychotic symptoms.  
Treatment records from 1999 to 2002 show treatment for 
nervous problems and findings of PTSD. 

Regarding the evidence of record submitted in conjunction 
with the Veteran's request to reopen his claim, he submitted 
copies of his brigade's newsletters that he printed from the 
Internet.

VA treatment records from 2003 show that the Veteran was in 
methadone maintenance and psychiatric treatment, including 
group treatment for PTSD and individual treatment.  He was 
noted to have a historical diagnosis of schizophrenia vs. 
PTSD.

P.C.L., Ph.D., a VA staff clinical psychologist, wrote in 
July 2004 that the Veteran had a long history of psychosis, 
anxiety, depression and symptoms consistent with PTSD.  Dr. L 
indicated that the Veteran is a Vietnam combat veteran and 
that he also had a history of polysubstance dependence.  The 
Veteran had been in the Opioid Treatment Program and Alcohol 
and Substance Abuse Program at the VA Los Angeles Ambulatory 
Care Center since April 2003 and was attending weekly group 
psychotherapy treatment for veterans focusing on combat PTSD 
and recovery issues.  Dr. L opined that the Veteran met the 
full criteria for PTSD.  He wrote that although the Veteran's 
MOS during service was cook, the Veteran reported that he 
never actually served as a cook while in Vietnam.  The 
Veteran reported being a "tunnel rat" while in Vietnam and 
that he served throughout the III Corps, primarily in the Cu 
Chi, Bien Hoa, and Dau Tieng areas.  Dr. L noted that the 
diagnosis of PTSD was confirmed by psychological testing.  
The Beck Depression Inventory-II indicated severe depression, 
the Beck Anxiety Inventory severe anxiety, and the Beck 
Hopelessness Scale a severe level of hopelessness.  The 
Exposure to Combat Scale indicated heavy exposure to combat.  
The Veteran met all three categories of the Los Angeles 
Symptom Checklist for PTSD.  He reexperienced trauma, had 
avoidance and numbing, and increased arousal.  His score of 
139 on the Mississippi scale placed him in the significant 
range of PTSD.  Dr. L diagnosed the Veteran with PTSD, 
Chronic, polysubstance dependence, psychosis (per medical 
record), and depressive disorder (per medical record).  A GAF 
score of 40 was assigned.

B.H., M.D., of VA wrote in August 2004 that he was the 
Veteran's attending psychiatrist and that the Veteran was 
being treated for psychotic disorder.  Historically the 
Veteran had been diagnosed with schizophrenia, 
schizoaffective disorder, and PTSD.  He was on a combination 
of psychiatric medications that included an antidepressant, 
antipsychotic, mood stabilizer, and an anxiolytic.  The 
Veteran continued to experience significant psychotic 
symptoms despite aggressive treatment.  Dr. H wrote that the 
Veteran reported that he began to experience severe 
psychiatric symptoms in 1970 following his discharge from the 
Army and that he had a psychiatric hospitalization in 1971.

The Veteran wrote in his October 2004 Notice of Disagreement 
that when he arrived in Vietnam at Cam Ranh Bay by airplane 
they came under attack by missiles, rockets, and small arms 
fire.  He saw body bags lined up on the ground and had to 
take cover in a bunker upon landing.  During his training 
over the next 30 days they came under attack at least twice a 
week.  The Veteran wrote that he was assigned to the 25th 
Infantry Division and was given a weapon and made a tunnel 
rat instead of a cook.  His job was to crawl into tunnels and 
kill or bring out anyone he found.  He also helped clean and 
establish firebases, and he wrote that they came under attack 
two to three times per week while in the bush.  The Veteran 
continued that a Sgt. J.F. and a J.K. of his hometown were 
killed in the summer of 1969 and that he saw them in body 
bags.  He also saw dead Viet Cong "stacked up like wood" 
and dead U.S. troops in body bags, some of whom were missing 
body parts.  The Veteran wrote that in the summer of 1969 two 
replacement medics were killed when the mess hall at Trang 
Bang was hit by missiles.  He estimated that he took part in 
seven to ten fire fights, came under attack eight to ten 
times, crawled in three tunnels, and functioned at a cook.  
Six months after returning home, he began to have recurrent, 
distressing dreams related to his experiences in Vietnam.  He 
continued to suffer from recurrent dreams of the war, 
recurrent and intrusive recollections, memory problems, 
anxiety, depression, thoughts of suicide, and little interest 
in social activities.

VA records indicate that the Veteran continued treatment 
through 2008.  He had a VA examination for mental disorders 
in September 2007.  The examiner noted that after 45 minutes 
the Veteran left the examination after breaking down in tears 
when asked about Vietnam.  It was noted that the Veteran's 
symptoms are command auditory hallucinations that he 
struggled to control and avoid acting on, and past suicide 
attempts involving heroin.  His eye contact was poor, he was 
anxious and angry, and his judgment and insight were fair.  
The diagnosis was schizophrenia, schizoaffective type versus 
paranoid type, history of polydrug addiction, in remission 
per Veteran, and mood disorder if not schizoaffective.  The 
Veteran was assigned a GAF score of 35 currently and 40 for 
the past year.

In May 2009 the Veteran underwent another VA examination for 
mental disorders, at which he complained of paranoia and 
depression.  He said that he had been diagnosed with 
schizoaffective disorder, PTSD, depression, and suicidal 
ideation.  He was taking medication for schizoaffective 
disorder and reported having auditory hallucinations at 
night.  He said that he was always depressed and that it had 
been worse in the past.  In the past he had had suicidal 
thoughts, but he fought them and had no current plans of 
suicide.  The examiner felt that the Veteran did not qualify 
for a diagnosis of major depressive disorder, because he had 
three of the nine symptoms.  The Veteran described intrusive 
dreams related to Vietnam and he avoided thoughts, feelings 
or conversations about Vietnam.  He avoided people and 
crowds, had a diminished interest in activities, and felt 
detached.  The Veteran angered easily, was hypervigilant, had 
difficulty sleeping, and was irritable.  The examiner noted 
that his score on the Mental State Exam put him in the range 
for dementia for older adults.  The Veteran was diagnosed 
with schizoaffective disorder, PTSD by history, and cocaine 
and heroin abuse, in remission.  His GAF score was 50.  The 
examiner noted that the Veteran seemed to have more detailed 
memories related to Vietnam than what he shared at the 
examination but that he said several times he did not want to 
talk about his Vietnam experience.

The Board finds that the evidence received since the 
September 2003 denial of the claim is relevant to and 
probative of the issue as to whether the Veteran has service-
connected PTSD.  Taking this evidence as credible, for the 
sole purpose of the request to reopen, it is found that it 
must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156(a).  Where there is such 
evidence, "[t]his does not mean that the claim will always 
be allowed, just that the case will be reopened and the new 
evidence considered in the context of all other evidence for 
a new determination of the issues."  Smith v. Derwinski, 1 
Vet. App. 178, 180 (1991).

ORDER

New and material evidence having been submitted, the 
Veteran's claim for service connection for PTSD is reopened 
and, to that extent only, the claim is granted.


REMAND

While the Veteran's service personnel records show that he 
was in the theater of combat in Vietnam, they do not show 
that he actually participated in combat.  His MOS was cook.  
Therefore his in-service stressors must be verified.  Doran, 
supra.  By law, the Veteran's testimony, by itself, cannot 
establish the occurrence of a non-combat stressor.  See 
Dizoglio, supra.

The Board notes that the claims file includes a diagnosis of 
PTSD; however, it is clear that the examiners relied upon the 
Veteran's own unverified history as to the existence of 
stressor events to support the diagnosis, because there had 
been no verification that an in-service stressor occurred.

The Veteran wrote about several stressors in his October 2004 
Notice of Disagreement, which appears to contain a sufficient 
level of specificity to be verified.  These stressors are 
that when he arrived in Vietnam in February 1969 at Cam Ranh 
Bay by airplane, he and his comrades came under attack by 
missiles, rockets, and small arms fire.  He said he saw body 
bags lined up on the ground, and had to take cover in a 
bunker upon landing.  During his training over the next 30 
days, he said they came under attack at least twice a week.  
He further stated that a Sgt. J.F., and J.K., of his hometown 
were killed in the summer of 1969 and that he saw them in 
body bags.  He wrote that in the summer of 1969 two 
replacement medics were killed when the mess hall at Trang 
Bang, in southeastern Vietnam, was hit by missiles.

Accordingly, the case is REMANDED for the following action:

1.	Contact the Veteran to give him another 
opportunity to provide any additional 
specific information he may have 
concerning his claimed stressors.  
Advise him that, if possible, he should 
provide specific locations, names of 
other individuals who were also present 
and witnessed or knew of any of his 
claimed stressor incidents, or who can 
confirm his proximity to it.  Advise 
the Veteran that this information is 
necessary to obtain supportive evidence 
of the alleged stressor events, and 
that he must be as specific as 
possible, because without such details 
an adequate search for verifying 
information cannot be conducted.

2.	Forward a copy of the Veteran's 
military personnel records, together 
with the stressor information that has 
been obtained, to the Joint Services 
Records Research Center (JSRRC) for an 
attempt at stressor verification.  Ask 
the JSRRC to provide any additional 
information available regarding the 
Veteran's stressors.

3.	If the described incidents, above, can be 
corroborated, either by further information 
from the Veteran or by additional research 
initiated by the RO, the Veteran should be 
scheduled for another psychiatric 
examination.  All indicated tests and 
studies, including psychological 
examination/testing, if necessary, are to 
be performed.  The claims folder must be 
made available to the examiner for review 
of the case.  A notation to the effect that 
this record review took place should be 
included in the report.

a.	Advise the examiner that only those 
events which have been verified by the 
RO may be considered for the purpose 
of determining whether an in-service 
stressor has resulted in current 
psychiatric symptoms, and whether the 
diagnostic criteria to support the 
diagnosis of PTSD have been satisfied.  
If the Veteran is found to have PTSD, 
the examiner is requested to identify 
the diagnostic criteria, including the 
specific stressor(s) supporting the 
diagnosis.

b.	Any diagnosis of PTSD must be in 
accordance with the Diagnostic and 
Statistical Manual of Mental Disorders 
(4th ed. 1994) of the American 
Psychiatric Association (DSM-IV).  

c.	If the examiner concludes that the 
Veteran has a diagnosis of PTSD, the 
examiner should specifically address 
whether it is at least as likely as 
not (i.e., to a 50/50 degree of 
probability, or unlikely (i.e., less 
than a 50/50 probability) that the 
PTSD is a result of one or more in-
service stressors verified by the RO.

d.	If the Veteran has a psychiatric 
disorder other than PTSD or the 
service-connected mood disorder with 
schizoaffective disorder associated 
with prostate cancer status post 
radical prostatectomy, the examiner 
should opine as to whether it is at 
least as likely as not (i.e., to a 
50/50 degree of probability, or 
unlikely (i.e., less than a 50/50 
probability) that the diagnosed 
psychiatric disorder was incurred or 
aggravated by service.

e.	Note:  The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but 
rather that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that 
it is as medically sound to find in 
favor of causation as it is to find 
against it.

f.	Note:  The term "aggravated" in the 
above context refers to a permanent 
worsening of the underlying condition, 
as contrasted to temporary or 
intermittent flare-ups of 
symptomatology which resolve with 
return to the baseline level of 
disability.

g.	If any of the above questions cannot 
be answered on a medical or scientific 
basis without invoking processes 
relating to guesswork or judgment 
based upon mere conjecture, the 
examiner should clearly and 
specifically so specify in the 
examination report, with an 
explanation as to why this is so.

4.	After completing the requested action, and 
any additional notification and/or 
development deemed warranted, re-adjudicate 
the claim by evaluating all evidence 
obtained after the last SSOC was issued.  
If the benefit sought on appeal remains 
denied, furnish the Veteran an appropriate 
SSOC and allow him a reasonable period of 
time to respond. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


